Citation Nr: 1428585	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to June 1981, including service in the Republic of Korea from June 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified at a Travel Board hearing in April 2012 before the undersigned Veterans Law Judge. A transcript of the hearing testimony is in the claims file. Most recently, the appeal was remanded by the Board in November 2013 for additional development.

Although the Veteran filed a claim for service connection for PTSD, the evidence reflects an additional diagnosed psychiatric condition, anxiety disorder. Therefore, his claim has been recharacterized to include all potential diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

VA and private treatment records support the conclusion that the Veteran's PTSD and anxiety disorder are attributable to his in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

It is contended that the Veteran's acquired psychiatric disorder is the result of an incident in the Republic of Korea, during the course of which two United States Army officers were killed. Contained in the Veteran's claims folder is an excerpt describing an incident which occurred on August 18, 1976, in the Joint Security Area located in the Korean Demilitarized Zone (DMZ), where two officers were killed by North Korean soldiers utilizing an axe or axes. Reportedly, as a result of that incident, all American forces in Korea were placed on the highest level of alert in preparation for further conflict with North Korean forces. According to the Veteran, it was the placing of his unit on this "full battle alert" which precipitated the development of his PTSD. A review of service personnel records discloses that, during the period from June 1976 to June 1977, the Veteran served as a field artillery crewman with Battery A, 1st Battalion, 15th Field Artillery in the Republic of Korea.

In his August 2007 and November 2007 statements, and during his April 2012 Board hearing, the Veteran described his in-service experiences, including the high alert at the DMZ detailed above, and reported feeling "stressed" and "worried" during his time in Korea. He reported that the Korean soldiers, Northern and Southern, looked alike and he could not tell who was watching him and who he should be watching. He reported that another group in his unit hit the wrong target during maneuvers and innocent people in a village were hurt. He asserted that such experiences, with the killings, environment, and cold, changed his outlook on life; and that when he returned to the United States, his then spouse told him that she thought he had "shell shock." He reported problems with patience, anger, stress, and anxiety since that time. The Veteran is competent to report as to his in-service experiences. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). There is no indication that the Veteran is not credible in this regard.

During private treatment in August 2008, the Veteran reported his service in Korea, and the Board assumes a longer conversation about such took place. The physician diagnosed the Veteran with PTSD, clearly based on such a report. No other stressors were reported during such treatment. Significantly, the Veteran's anxiety was noted. During a VA mental health consultation in December 2009, the Veteran reported his in-service experiences in Korea. The treatment provider diagnosed him with anxiety disorder, and noted that he had some trauma-related symptoms. No other stressors were noted, and thus considered, at the evaluation. 

Based on the above, the Veteran's PTSD and anxiety disorder, clearly diagnosed based on the in-service experiences described, considered hostile military action; the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is warranted. The claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


